Citation Nr: 1218548	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-36 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence was received in order to establish entitlement to service connection for a traumatic cataract of the right eye with loss of vision.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a tumor in the stomach region.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in New York, New York.

The Board notes that the Veteran requested a hearing before a Veteran's Law Judge at the RO.  However, the Veteran failed to appear for his hearing.  Therefore, his request is deemed withdrawn.  38 C.F.R. § 20.702 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetes, hypertension, and a tumor in the stomach region are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a right eye traumatic cataract was previously denied in rating decisions dated in January 1999 and March 1999.  The Veteran was notified of these decisions and his appellate rights, but he did not perfect a timely appeal therefrom.

2.  The evidence received since the March 1999  rating decision does not relate to an unestablished fact.



CONCLUSIONS OF LAW

1. The rating decisions in January 1999 and March 1999 which denied entitlement to service connection for a traumatic cataract, right eye, are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has not been received to reopen the claim for service connection for a traumatic cataract, right eye. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009 that his claim had previously been denied because a traumatic cataract of the right eye was present prior to service, and it was not shown to have been aggravated beyond its normal progression therein.  The June 2009 letter informed the Veteran that he needed to submit new and material evidence in order to reopen his claim.  Further, the letter  notified the Veteran what the evidence needed to show in order to establish service connection for his claimed disability, to include what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran by obtaining his service treatment records and his VA treatment records.  The Veteran did not identify any other evidence that is relevant to his claim. It was not necessary to provide a VA examination to the Veteran because his claim was not reopened.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). 

 New and Material Evidence

In January and March 1999, the RO denied service connection for the Veteran's traumatic cataract of the right eye because it preexisted his service and was not aggravated beyond its normal progression therein.  The evidence considered at that time included service and private treatment records.  Additionally, the Veteran was afforded a VA examination prior to the March 1999 decision.  The Veteran did not file a timely notice of disagreement.  The January 1999 and March 1999 decisions then became final.  38 U.S.C.A. § 7105 (West 2002).  Accordingly, the Board must ascertain whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

In this case, evidence received since the March 1999 rating decision consists of VA treatment records and the Veteran's written assertions that his right eye condition was aggravated by service.  VA treatment records showed that the Veteran had a history of no light perception in the right eye for 40 years which was attributed to a penetrating eye injury sustained as a youth.  He had a mature cataract in the right eye, ocular hypertension, and glaucoma.  The Veteran did not submit any other evidence in support of his claim. 

While new, this evidence is not material because it does not relate to an unestablished fact.  It does not tend to show that the Veteran's right eye traumatic cataract was made worse by his military service.  Rather, it only indicates that the Veteran currently has a cataract and loss of vision in the right eye.  This evidence is cumulative and redundant since the VA examination of December 1998 indicated that the Veteran had no light perception in the right eye secondary to trauma many years ago.  

Given that no new and material evidence was received, the Veteran's application to reopen his claim for a traumatic cataract in the right eye with loss of vision is denied.

Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen this claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993).


ORDER

The Veteran's claim for service connection for a traumatic cataract of the right eye with loss of vision is denied.


REMAND

In an August 2010 rating decision VA denied entitlement to service connection for diabetes, hypertension, and a tumor in the stomach region.  In his August 2010, VA Form 9 the Veteran indicated that he disagreed with that decision.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West,  12 Vet. App 238, 240-241.  These claims are therefore remanded for issuance of an SOC.  See 38 C.F.R. §§ 3.160(c), 19.26 (2011).  See also Manlincon, 12 Vet. App. at 240-241.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Issue the Veteran a statement of the case for his claims for entitlement to service connection for diabetes, hypertension, and a tumor in the stomach area.  Then, if indicated, and ONLY IF the Veteran files a timely substantive appeal, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


